Exhibit 10.11


UNITED COMMUNITY BANKS, INC.
CHANGE IN CONTROL SEVERANCE AGREEMENT
THIS AGREEMENT (this "Agreement"), is made and entered into as of this 17th day
of April 2017, by and between UNITED COMMUNITY BANKS, INC., a Georgia
corporation (the "Company"), and JEFFERSON L. HARALSON ("Executive").
WHEREAS, Executive is a key employee of the Company and an integral part of the
Company's management;
WHEREAS, the Company desires to assure both itself and its key employees of
continuity of management and objective judgment in the event of any Change in
Control of the Company, and to induce its key employees to remain employed by
the Company; and
WHEREAS, the Company desires to provide certain compensation and benefits to
Executive in the event of the termination of his employment under certain
circumstances;
NOW, THEREFORE, the parties hereby agree as follows:
1.TERM OF AGREEMENT. This Agreement shall commence on the date hereof and shall
terminate on the later of (i) Executive's termination of employment without
entitlement to any benefits hereunder and (ii) six (6) months after Executive's
termination of employment if there has been no Change in Control by that time;
provided, however, this Agreement may be terminated by mutual written agreement
of Executive and the Company. This Agreement shall not be considered an
employment agreement and in no way guarantees Executive the right to continue in
the employment of the Company. Executive's employment is considered employment
at will, subject to Executive's right to receive payments and benefits upon
certain terminations of employment as provided below.
2.DEFINITIONS. For purposes of this Agreement, the following terms shall have
the meanings specified below:
2.1    "Affiliate." Any entity that is part of a controlled group of
corporations or is under
common control with the Company within the meaning of Sections 1563(a), 414(b)
or 414(c) of the Code, except that, in making any such determination, fifty
percent (50%) shall be substituted for eighty percent (80%) under such Code
sections.
2.2    "Area" shall mean a radius of twenty (20) miles from each office
maintained by the
Company as of Executive's Date of Termination.
2.3    "Base Salary." Executive's annual salary in effect on his Date of
Termination or, if
greater, Executive's highest rate of annual salary in effect during the period
beginning six (6) months prior to the date of the Change in Control and ending
eighteen (18) months following the date of the Change in Control.
2.4    "Board" or "Board of Directors." The Board of Directors of the Company,
or its
successor.
2.5    "Cause." The involuntary termination of Executive by the Company for the
following
reasons shall constitute a termination for Cause:
(a)
If termination shall have been the result of an act or acts by Executive which






1



--------------------------------------------------------------------------------





have been found in an applicable court of law to constitute a felony (other than
traffic-related offenses);
(b)If termination shall have been the result of an act or acts by Executive
which are in the good faith judgment of the Board determined to be in violation
of law or of policies of the Company and which result in demonstrably material
injury to the Company;
(c)If termination shall have been the result of an act or acts of proven or
undenied dishonesty by Executive resulting or intended to result directly or
indirectly in significant gain or personal enrichment to Executive at the
expense of the Company; or
(d)Upon the willful and continued failure by Executive substantially to perform
his duties with the Company (other than any such failure resulting from
incapacity due to mental or physical illness whether or not constituting a
Disability) for a period of thirty (30) days after a demand in writing for
substantial performance is delivered by the Board or President, which demand
specifically identifies the manner in which the Board or President believes that
Executive has not substantially performed his duties, and such failure results
in demonstrably material injury to the Company.
With respect to clauses (b), (c) or (d) above of this Section 2.5, Executive
shall not be deemed to have been involuntarily terminated for Cause unless and
until there shall have been delivered to him a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters (3/4) of the entire
membership of the Board at a meeting of the Board, finding that, in the good
faith opinion of the Board, Executive was guilty of conduct set forth above in
clauses (b), (c) or (d) and specifying the particulars thereof in detail. For
purposes of this Agreement, no act or failure to act by Executive shall be
deemed to be "willful" unless done or omitted to be done by Executive not in
good faith and without reasonable belief that Executive's action or omission was
in the best interests of the Company.
2.6    "Change in Control." A Change in Control of the Company means any one of
the following events:
(a)The acquisition (other than from the Company) during the twelve (12) month
period ending on the date of the most recent acquisition by any Person of
Beneficial Ownership of thirty percent (30%) or more of the combined voting
power of the Company's then outstanding voting securities; provided, however,
that for purposes of this definition, Person shall not include any person who as
of the date hereof owned ten percent (10%) or more of the Company's outstanding
securities, and a Change in Control shall not be deemed to occur solely because
thirty percent (30%) or more of the combined voting power of the Company's then
outstanding securities is acquired by (i) a trustee or other fiduciary holding
securities under one (1) or more employee benefit plans maintained by the
Company or any of its subsidiaries, or (ii) any corporation, which, immediately
prior to such acquisition, is owned directly or indirectly by the shareholders
of the Company in the same proportion as their ownership of stock in the Company
immediately prior to such acquisition.
(b)Approval by shareholders of the Company of (1) a merger or consolidation
involving the Company if the shareholders of the Company, immediately before
such merger or consolidation do not, as a result of such merger or
consolidation, own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such merger or consolidation in substantially the
same proportion as their ownership of the combined voting power of the voting
securities of the Company outstanding immediately before such merger or
consolidation (and provided no person acquires Beneficial Ownership of the
Company's then outstanding voting securities as described in (a) above), or (2)
a complete liquidation or dissolution of the Company or an agreement for the
sale or other disposition of all or substantially all of the assets of the
Company.


2



--------------------------------------------------------------------------------







(c)    A change in the composition of the Board during any twelve (12) month
period such that the individuals who, as of the date hereof, constitute the
Board (such Board shall be hereinafter referred to as the "Incumbent Board")
cease for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this definition that any individual who becomes a
member of the Board subsequent to the date hereof whose election, or nomination
for election by the Company's shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided, further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act of 1934, including any successor to such Rule), or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board, shall not be so considered as a member of the
Incumbent Board.
Notwithstanding the foregoing, a Change in Control shall only be deemed to have
occurred if the Change in Control also constitutes a change in the ownership or
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company, within the meaning of Section 409A of the
Code and the regulations and rulings thereunder ("Section 409A").
2.7    "CIC Severance Period." A period equal to twenty-four (24) months
following (i) the
date of the Change in Control if Executive's employment is terminated within six
(6) months prior to the Change in Control or (ii) Executive's Date of
Termination if Executive's employment is terminated on or within eighteen (18)
months following the date of the Change in Control.
2.8    "Code." The Internal Revenue Code of 1986, as it may be amended from time
to time.
2.9    "Company." United Community Banks, Inc., a Georgia corporation, or any
successor to
its business and/or assets, and all of its and their respective Affiliates.
2.10    "Company's Business." The business of operating a commercial or retail
bank, savings
association, mutual thrift, credit union, trust company, securities brokerage or
insurance agency.
2.11    "Competing Business" shall mean any entity (other than the Company) that
is conducting a
commercial and consumer banking business.
2.12 "Customers." All Persons (i) provided products or services by the Company
with whom Executive had material contact during the last two (2) years of
Executive's employment, or (ii) whose dealings with the Company were coordinated
or supervised, in whole or in part, by Executive.
2.13    "Date of Termination." The date specified in the Notice of Termination
(which, unless
otherwise required by this Agreement, may be immediate) on which Executive's
employment with the Company is to cease. In the case of termination by Executive
for Good Reason, the Date of Termination shall not be less than thirty (30) days
nor more than sixty (60) days from the date the notice of termination is given.
For purposes of this Agreement, termination of employment shall mean a
"separation from service" within the meaning of Section 409A where it is
reasonably anticipated that no further services will be performed after such
date or that the level of bona fide services Executive will perform after that
date (whether as an employee or an independent contractor) will permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed over the immediately preceding twenty-four (24) month period
(or, if lesser, Executive's period of service).
2.14    "Disability." Disability shall have the meaning ascribed to such term in
the Company's


3



--------------------------------------------------------------------------------





long-term disability plan covering Executive, or in the absence of such plan or
Executive's participation therein, a meaning consistent with Section 22(e)(3) of
the Code.
2.15 "Good Reason." A Good Reason for termination by Executive of Executive's
employment shall mean the occurrence (without Executive's express written
consent) during the six (6) month period prior to, or within the eighteen (18)
month period following, the date of a Change in Control of any one of the
following acts by the Company, or failures by the Company to act, unless, in the
case of any act or failure to act described in paragraphs (a), (b), (c), or (d)
below, such act or failure to act is corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof:
(a)the substantial adverse change in Executive's responsibilities at the Company
from those in effect immediately prior to the Measurement Date;
(b)a material change in Executive's principal place of employment on the
Measurement Date (a change in Executive's principal place of employment will be
considered material only if it is more than fifty (50) miles from Executive's
principal place of employment on the Measurement Date and it increases
Executive's one-way commute by more than fifty (50) miles), except for required
travel on Company business to the extent substantially consistent with
Executive's business travel obligations on the Measurement Date;
(c)a material reduction from those in effect on the Measurement Date in the
levels of coverage of Executive under the Company's director and officer
liability insurance policy or indemnification commitments;
(d)after the Measurement Date, a reduction in Executive's Base Salary, a
reduction in his incentive compensation or the failure by the Company to
continue to provide Executive with benefits substantially similar to those
enjoyed by Executive under any of the Company's pension, deferred compensation,
life insurance, medical, health and accident or disability plans in which
Executive was participating at the Measurement Date, the taking of any action by
the Company which would directly or indirectly reduce any of such benefits or
deprive Executive of any material fringe benefit enjoyed by Executive at the
Measurement Date; or
(e)the Company's failure to comply with Section 7.3(a) below.
Executive's right to terminate Executive's employment for Good Reason shall not
be affected by Executive's incapacity due to physical or mental illness, except
for a Disability. Executive's continued employment shall not constitute consent
to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.
2.16 "Measurement Date." Any date during the period beginning six (6) months
prior to the date of a Change in Control and ending eighteen (18) months
following the date of a Change in Control, and prior to Executive's Date of
Termination, on which Executive would have Good Reason to resign under the
definition herein.
2.17 "Notice of Termination." A written notice from one party to the other party
specifying the Date of Termination and which sets forth in reasonable detail the
facts and circumstances relating to the basis for termination of Executive's
employment.
2.18    "Person." Any individual, corporation, bank, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or other
entity.




4



--------------------------------------------------------------------------------





3.SCOPE OF AGREEMENT. This Agreement provides for the payment of compensation
and benefits to Executive in the event in connection with a Change in Control
his employment is involuntarily terminated by the Company without Cause or if
Executive terminates his employment for Good Reason. If Executive is terminated
by the Company for Cause, dies, incurs a Disability or voluntarily terminates
employment (other than for Good Reason), this Agreement shall terminate, and
Executive shall be entitled to no payments of compensation or benefits pursuant
to the terms of this Agreement; provided that in such event, Executive will be
entitled to whatever benefits are payable pursuant to the terms of any health,
life insurance, disability, welfare, retirement, deferred compensation, or other
plan or program maintained by the Company, in which Executive participates, in
accordance with the terms of such plans and programs.
4.BENEFITS UPON TERMINATION IN CONNECTION WITH A CHANGE IN CONTROL. If a Change
in Control occurs during the term of this Agreement and Executive's employment
is terminated within six (6) months prior to or eighteen (18) months following
the date of the Change in Control, and if such termination is an involuntary
termination by the Company without Cause (and does not arise as a result of
Executive's death or Disability) or a termination by Executive for Good Reason
(and does not arise as a result of Executive's voluntary termination without
Good Reason), Executive shall be entitled to the following compensation:
4.1    Base Salary. Executive shall continue to receive his Base Salary (subject
to withholding
of all applicable taxes) for the CIC Severance Period in accordance with the
Company's normal payroll practices (but no less frequently than monthly)
beginning on (i) the date of the Change in Control if Executive's employment is
terminated within six (6) months prior to the Change in Control or (ii)
Executive's Date of Termination if Executive's employment is terminated on or
within eighteen (18) months following the date of the Change in Control.
4.2    Annual Bonus. Executive shall be entitled to bonus payments from the
Company as
follows:
(a)Notwithstanding any terms of any applicable plan to the contrary, for the
fiscal year that ended immediately prior to Executive's Date of Termination, but
for which no annual bonus payments have been paid as of his Date of Termination,
Executive shall receive a bonus calculated using the actual results for all
performance criteria for such fiscal year. Such amount shall be paid (subject to
withholding of all applicable taxes) on (i) the date of the Change in Control if
Executive's employment is terminated within six (6) months prior to the Change
in Control or (ii) Executive's Date of Termination if Executive's employment is
terminated on or within eighteen (18) months following the date of the Change in
Control.
(b)For the fiscal year during which Executive's Date of Termination occurs, and
provided Executive's Date of Termination occurs after June 30th of such fiscal
year, Executive shall receive a prorated bonus (based on the number of days that
he was employed during such fiscal year), calculated as if Executive's target
award level (including any personal performance component) under the Company's
annual incentive plan had been achieved for such year. Such amount shall be paid
(subject to withholding of all applicable taxes) on (i) the date of the Change
in Control if Executive's employment is terminated within six (6) months prior
to the Change in Control or (ii) Executive's Date of Termination if Executive's
employment is terminated on or within eighteen (18) months following the date of
the Change in Control.
(c)In addition to the bonus payment payable under subsections (a) and/or (b)
above, if any, Executive shall be entitled to an additional bonus amount equal
to the average of the bonuses paid to him with respect to the two (2) fiscal
years in which annual bonuses were paid to Executive most




5



--------------------------------------------------------------------------------





recently preceding the year in which his Date of Termination occurs (counting
the bonus, if any, payable under subsection (a) above), multiplied by two (2).
If a bonus was not paid to Executive in any two (2) such prior years, for
purposes of calculating Executive's average bonus, an amount equal to
Executive's potential bonus for the fiscal year during which Executive's Date of
Termination occurs, calculated as if Executive's target award level (including
any personal performance criteria) under the Company's annual incentive plan had
been achieved for such year, shall be used for any missing year(s). Such bonus
amount shall be paid (subject to withholding of all applicable taxes) in
thirty-six (36) equal monthly payments beginning on (i) the date of the Change
in Control if Executive's employment is terminated within six (6) months prior
to the Change in Control or (ii) Executive's Date of Termination if Executive's
employment is terminated on or within eighteen (18) months following the date of
the Change in Control.
4.3    Health and Life Insurance Coverages.
(a)The group health care (including any executive medical plan) and group term
life insurance benefits coverages provided to Executive at his Date of
Termination shall be continued on a monthly basis during the CIC Severance
Period at the same level as for active executives and in the same manner as if
his employment under this Agreement had not terminated, beginning on (1) the
date of the Change in Control if Executive's employment is terminated within six
(6) months prior to the Change in Control or (2) Executive's Date of Termination
if Executive's employment is terminated on or within eighteen (18) months
following the date of the Change in Control. Any additional coverage Executive
had at termination, including dependent coverage, will also be continued on a
monthly basis for such period on the same terms as for dependents of active
executives and in the same manner as if his employment under this Agreement had
not terminated, to the extent permitted by the applicable policies or contracts.
Any costs Executive was paying for such coverages at the time of termination
shall be paid by Executive by separate check payable to the Company each month
in advance. Executive will be permitted to pay the full cost for such coverages
by separate check payable to the Company each month in advance for all such
coverage from Executive's Date of Termination until the date of the Change in
Control if Executive's employment is terminated within six (6) months prior to
the Change in Control and Executive elects to continue such coverage during that
time period. If the terms of any life insurance plan referred to in this Section
4.3, or the laws applicable to such plan, do not permit continued participation
by Executive after Executive's Date of Termination and for the full term
contemplated herein, then the Company will arrange for other life insurance
coverage(s) satisfactory to Executive at Company's expense which provides
substantially similar benefits or will pay Executive on a monthly basis the cost
of such coverage(s) for the CIC Severance Period or portion thereof which does
not permit such continued participation (and for which no other satisfactory
life insurance is arranged).
If the terms of the health care plan referred to in this subsection (a) do not
permit continued participation by Executive and his dependents through the CIC
Severance Period as required by this subsection or if the healthcare benefits to
be provided to Executive and his dependents pursuant to this subsection (a)
cannot be provided in a manner such that the benefit payments will be tax-free
to Executive and his dependents, then the Company shall (i) pay to Executive on
a monthly basis during the CIC Severance Period or portion thereof which does
not permit such continued participation (or participation on a tax-free basis)
an amount equal to the monthly rate for COBRA coverage at such date under the
healthcare plan that is then being paid by former active employees for the level
of coverage that applies to Executive and his dependents, minus the amount
active employees are then paying for such coverage, for the applicable month
such continued participation (or participation on a tax-free basis) is not
permitted, and (ii) permit Executive and his dependents to elect to participate
in the healthcare plan for the COBRA continuation period upon payment of the
applicable rate for COBRA coverage during the COBRA continuation period.
(b)For purposes of any individual executive life insurance policy (or policies)


6



--------------------------------------------------------------------------------





maintained by the Company for Executive, the Company shall continue to pay, on a
monthly basis, the premiums for such policy or policies during the CIC Severance
Period. Executive will be permitted to pay the full cost for such coverage by
separate check payable to the Company each month in advance for all such
coverage from Executive's Date of Termination until the date of the Change in
Control if Executive's employment is terminated within six (6) months prior to
the Change in Control and Executive elects to continue such coverage during that
time period.
(c)    Notwithstanding any of the foregoing, the Company shall not be required
to continue any group health care (including any executive medical plan), group
term life insurance benefits coverage or individual executive life insurance
policy provided to Executive at his Date of Termination (as described above)
during the CIC Severance Period, if (i) Executive's employment is terminated
within six (6) months prior to the Change in Control and Executive elects not to
continue such coverage during the period beginning on Executive's Date of
Termination and ending on the date of the Change in Control and (ii) Executive's
failure to continue any such coverage during such period materially increases
the costs the Company would incur to provide such coverage during the CIC
Severance Period (except as otherwise required by law).
4.4    Retiree Medical Coverage. If Executive has satisfied the requirements for
receiving
Retiree Medical Coverage on his Date of Termination or would have satisfied such
requirements prior to the last day of the CIC Severance Period had Executive's
employment not terminated, Executive (and his dependents) shall be covered by,
and receive benefits under, the Company's Retiree Medical Coverage program for
executives at his level. Executive's Retiree Medical Coverage shall commence on
the date his group health care coverage terminates under Section 4.3 above, and
shall continue for the life of Executive (and his dependents) (i.e., the
coverage shall be vested and may not be terminated except as described below),
subject only to such changes in the level of coverage that apply to executives
at his level generally. Notwithstanding any provision of this Section 4.4,
however, the Company expressly reserves the right to amend or terminate the
Company's Retiree Medical Coverage program to the extent set forth therein.
4.5    Profit Sharing Plan. Executive will be treated as if he continued to
participate, consistent
with past practices, for the CIC Severance Period in the Profit Sharing Plan (or
any successor or replacement plan) as in effect as of his Date of Termination.
The compensation payable to Executive under Sections 4.1 and 4.2(c) above shall
be treated (unless otherwise excluded) as compensation under the applicable plan
as if it were paid on a monthly basis. Executive will be entitled to receive an
amount equal to the Company's contributions to the Profit Sharing Plan (or any
successor or replacement plan), assuming Executive had participated in such plan
for the CIC Severance Period at the maximum permissible contributions level. The
Company shall pay to Executive or, if applicable, his beneficiary, the amount
equal to the Present Value on the Date of Termination (calculated as provided in
the applicable plan) of the excess of (i) the benefit Executive would have been
paid under such plan if he had continued to be covered for the CIC Severance
Period (less any amounts Executive would have been required to contribute), over
(ii) the benefit actually payable under such plan. The Company shall pay such
additional amount in a lump sum within thirty (30) days of (1) the date of the
Change in Control if Executive's employment is terminated within six (6) months
prior to the Change in Control or (2) Executive's Date of Termination if
Executive's employment is terminated on or within eighteen (18) months following
the date of the Change in Control.
4.6    Automobile, Club Dues. Executive shall be provided for the CIC Severance
Period at the
Company's expense with an automobile or automobile allowance (and reimbursement
of related automobile expenses) commensurate with the practice in effect for
executives at Executive's Date of Termination or the date of the Change in
Control, whichever is greater, and reimbursement of club dues and assessments in
accordance with the practice in effect for executives at Executive's Date of




7



--------------------------------------------------------------------------------





Termination or the date of the Change in Control, whichever is greater. The
amount of reimbursable expenses under this Section 4.6 for one (1) calendar year
shall not affect the amount of reimbursable expenses in any other calendar year
and the reimbursement payment shall be made no less frequently than monthly and
no later than thirty (30) days following the calendar year during which the
expense is incurred.
4.7    Section 409A Compliance. This Agreement shall at all times be operated in
accordance
with the requirements of Section 409A. The Company shall have authority to take
action, or refrain from taking any action, with respect to any payments and
benefits under this Agreement that is reasonably necessary to comply with
Section 409A. Notwithstanding any of the provisions of this Agreement, it is
intended that any payment which is provided pursuant to or in connection with
this Agreement which is considered to be non-qualified deferred compensation
subject to Section 409A shall be provided and paid in a manner, and at such
time, as complies with the applicable requirements of Section 409A to avoid the
unfavorable tax consequences provided therein for non-compliance. For purposes
of this Agreement, all rights to payments shall be treated as rights to receive
a series of separate payments to the fullest extent permitted by Section 409A.
If Executive is a key employee (as defined in Section 416(i) without regard to
paragraph (5) thereof), and any of the Company's stock is publicly traded on an
established securities market or otherwise, then payment of any amount under
this Agreement which is considered non-qualified deferred compensation subject
to Section 409A shall be deferred for six (6) months after Executive's Date of
Termination or, if earlier, Executive's death, as and to the extent required by
Section 409A (the "409A Deferral Period"). In the event such payments are
otherwise due to be made in installments or periodically during the 409A
Deferral Period, the payments which would otherwise have been made in the 409A
Deferral Period shall be accumulated and paid in a lump sum as soon as the 409A
Deferral Period ends, and the balance of the payments shall be made as otherwise
scheduled. Any benefits subject to deferral may be provided during the 409A
Deferral Period at Executive's expense, with Executive having the right to
reimbursement from the Company once the 409A Deferral Period ends, and the
balance of the benefits shall be provided as otherwise scheduled.
4.8    Other Benefits. Except as expressly provided herein, all other benefits
provided to
Executive as an active employee of the Company (e.g., long-term disability,
AD&D, etc.), shall cease on his Date of Termination, provided that any
conversion or extension rights applicable to such benefits shall be made
available to Executive at his Date of Termination or when such coverages
otherwise cease in accordance with the terms of the applicable plans or
programs, including, with respect to any options, restricted stock units or
other awards granted under any equity compensation plan, the terms of such plan
and any applicable award agreement.
5.    LIMITATION ON BENEFITS.
5.1    If any payment or distribution by the Company to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any stock option, stock appreciation right, restricted stock unit or similar
right, or the lapse or termination of any restriction on or the vesting or
exercisability, or acceleration of payment, of any of the foregoing (a
"Payment"), would be subject to the excise tax imposed by Section 4999 of the
Code or to any similar tax imposed by state or local law, or any interest or
penalties with respect to such tax (such tax or taxes, together with any such
interest and penalties, being hereafter collectively referred to as the "Excise
Tax"), then the benefits payable or provided under this Agreement (or other
Payments as described above) shall be reduced (but not in excess of the amount
of the benefits payable or provided under this Agreement) if, and only to the
extent that, such reduction will allow Executive to receive a greater Net After
Tax Amount than such Executive would receive absent such reduction.


8



--------------------------------------------------------------------------------





5.2    The Accounting Firm (as defined below) will first determine the amount of
any Parachute
Payments (as defined below) that are payable to Executive. The Accounting. Finn
also will determine the Net After Tax Amount attributable to Executive's total
Parachute Payments.
5.3    The Accounting Firm will next determine the largest amount of payments
that may be
made to Executive without subjecting Executive to the Excise Tax (the "Capped
Payments"). Thereafter, the Accounting Firm will determine the Net After Tax
Amount attributable to the Capped Payments.
5.4    Executive then will receive the total Parachute Payments or the total
Capped Payments,
whichever provides Executive with the higher Net After Tax Amount; if reductions
are necessary, then the total Payments will be adjusted by first reducing, on a
pro rata basis, the amount of any cash benefits under this Agreement, then cash
benefits under any other plan, agreement or arrangement, then any noncash
payments or benefits under this Agreement and finally any noncash payments or
benefits under any other plan, agreement or arrangement. The Accounting Firm
will notify Executive and the Company if it determines that the Parachute
Payments must be reduced and will send Executive and the Company a copy of its
detailed calculations supporting that determination.
5.5    Section 6 of this Agreement provides certain restrictive covenants where
Executive has
agreed to refrain from certain activities deemed harmful to the Company for a
set period of time in exchange for the promises contained herein. If Executive
is deemed eligible to receive payments and benefits under Section 4 of this
Agreement, the Company shall seek a valuation from the Accounting Firm to
determine the value, if any, of the restrictive covenants contained in Section 6
and such amount shall be allocated to the restrictive covenants and be excluded
from treatment as a Parachute Payment to the extent, in the Accounting Firm's
judgment, reasonably permitted by Section 280G of the Code. For the avoidance of
doubt, it is the intention of this Agreement that the value assigned to the
restrictive covenants contained in Section 6 by the Accounting Firm not be
considered a Parachute Payment for purposes of this Section 5 to the extent, in
the Accounting Firm's judgment, reasonably permitted by Section 280G of the
Code.
5.6    As a result of the uncertainty in the application of Sections 280G and
4999 of the Code at
the time that the Accounting Firm makes its determinations under this Section 5
or in the value assigned to the restrictive covenants which is not treated as a
Parachute Payment as described above, it is possible that Executive will have
received Parachute Payments or Capped Payments in excess of the amount that
should have been paid or distributed ("Overpayments"), or that additional
Parachute Payments or Capped Payments should be paid or distributed to Executive
("Underpayments"). If the Accounting Firm determines, based on either the
assertion of a deficiency by the Internal Revenue Service against the Company or
Executive, which assertion the Accounting Firm believes has a high probability
of success or controlling precedent or substantial authority, that an
Overpayment has been made, that Overpayment may, at Executive's discretion, be
treated for all purposes as a loan ab initio that Executive must repay to the
Company immediately together with interest at the applicable Federal rate under
Section 7872 of the Code; provided, however, that no loan will be deemed to have
been made and no amount will be payable by Executive to the Company unless, and
then only to the extent that, the deemed loan and payment would either reduce
the amount on which Executive is subject to tax under Section 4999 of the Code
or generate a refund of tax imposed under Section 4999 of the Code and Executive
will receive a greater Net After Tax Amount than such Executive would otherwise
receive. If the Accounting Firm determines, based upon controlling precedent or
substantial authority, that an Underpayment has occurred, the Accounting Firm
will notify Executive and the Company of that determination and the amount of
that Underpayment will be paid to Executive promptly by the Company after such
determination.




9



--------------------------------------------------------------------------------





5.7    For purposes of this Section 5, the following terms shall have their
respective meanings:
(a)"Accounting Firm" means the independent accounting firm currently engaged by
the Company, or a mutually agreed upon independent accounting firm if requested
by Executive; and
(b)"Net After Tax Amount" means the amount of any Parachute Payments or Capped
Payments, as applicable, net of taxes imposed under Sections 1, 3101(b) and 4999
of the Code and any State, local or other income and employment taxes applicable
to Executive on the date of payment. The determination of the Net After Tax
Amount shall be made using the highest combined effective rate imposed by the
foregoing taxes on income of the same character as the Parachute Payments or
Capped Payments, as applicable, in effect on the date of payment.
(c)"Parachute Payment" means a payment that is described in Section 280G(b)(2)
of the Code, determined in accordance with Section 280G of the Code and the
regulations promulgated or proposed thereunder.
5.8    The fees and expenses of the Accounting Firm for its services in
connection with the
determinations and calculations contemplated by the preceding subsections shall
be borne by the Company.
5.9    The Company and Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or Executive, as the case may be, reasonably requested by the Accounting
Firm, and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
the preceding subsections. Any determination by the Accounting Firm shall be
final and binding upon the Company and Executive.
6.    CANCELLATION OF BENEFIT; RETURN OF PREVIOUS PAYMENTS.
6.1    After Executive's Date of Termination and until the expiration of the CIC
Severance
Period (until eighteen (18) months following Executive's Date of Termination for
purposes of Section 6.1(a) below only), if Executive is entitled to any payment
or benefit under this Agreement, Executive will not directly or indirectly,
individually, or on behalf of any Person (except on behalf of or with the prior
written consent of the Company):
(a)within the Area perform for any Competing Business any services which are the
same as or essentially the same as the services the Executive provided for the
Company.
(b)solicit, divert or appropriate or attempt to solicit, divert or appropriate,
any business from any of the Company's Customers, including prospective
Customers actively sought by the Company, for purposes of providing products or
services that are competitive with those provided by the Company;
(c)solicit, recruit or hire away or attempt to solicit, recruit or hire away,
any employee of the Company, whether or not such employment is pursuant to a
written contract with the Company is at will; or
(d)knowingly or intentionally damage or destroy the goodwill and esteem of the
Company or the Company's Business.
6.2    Executive agrees that the restrictive covenants set forth in Section 6.1
of this Agreement are
of the essence of this Agreement; that each of the covenants is reasonable and
necessary to protect the business, interests and properties of the Company, and
that irreparable loss and damage will be suffered by


10



--------------------------------------------------------------------------------





the Company should Executive breach any of such covenants. Therefore, if at any
time after Executive's Date of Termination and until the expiration of the CIC
Severance Period, Executive violates the restrictive covenants set forth in
Section 6.1, then notwithstanding any other provision in this Agreement to the
contrary, (i) Executive shall immediately forfeit any payment that is or may
become due under Section 4 and all such payments shall immediately terminate,
and (ii) Executive shall immediately return to the Company the gross amount of
any previous payments made to Executive pursuant to Section 4. In addition,
Executive agrees and consents that the Company shall be entitled to a temporary
restraining order and temporary and permanent injunctions to prevent a breach or
contemplated breach of any of such covenants. The Company and Executive agree
that all remedies shall be cumulative.
6.3    If any term of this Section 6 shall be held to be illegal, invalid or
unenforceable by a court of competent jurisdiction, the remaining terms shall
remain in full force and effect. If any court of competent jurisdiction shall
determine that the restrictions set forth in any provision of this Section 6 are
overbroad or unreasonable as applied to Executive, the parties hereto
acknowledge their mutual intention and agreement that those restrictions be
enforced to the fullest extent the court deems reasonable, and this Agreement
shall be modified to that extent.
7.    MISCELLANEOUS.
7.1    No Obligation to Mitigate. Executive shall not be required to mitigate
the amount of any payment provided for under this Agreement by seeking other
employment, nor shall the amount of any payment provided for under this
Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer after the Date of Termination or otherwise.
7.2    Contract Non-Assignable. The parties acknowledge that this Agreement has
been entered into due to, among other things, the special skills and knowledge
of Executive, and agree that this Agreement may not be assigned or transferred
by Executive.
7.3    Successors; Binding Agreement.
(a)In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company or that acquires a controlling stock
interest in the Company to expressly assume and agree to perform this Agreement,
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effective date of such
succession shall be a breach of this Agreement and shall entitle Executive to
terminate his employment for Good Reason as described above.
(b)This Agreement shall inure to the benefit of and be enforceable by
Executive's personal or legal representative, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amount is still payable to Executive hereunder (other than amounts
which, by their terms, terminate upon the death of Executive), all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
Executive's estate.
7.4    Notices. All notices, requests, demands and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or seven (7) days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:

    


11



--------------------------------------------------------------------------------




If to the Company:
United Community Banks, Inc.
Attention: Secretary
125 Highway 515 East
Blairsville, GA 30512
 
 
If to Executive:
Jefferson L. Harralson
Address omitted



Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.
7.5    Provisions Severable. If any provision or covenant, or any part thereof,
of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.
7.6    Waiver. Failure of either party to insist, in one or more instances, on
performance by the
other in strict accordance with the terms and conditions of this Agreement shall
not be deemed a waiver or relinquishment of any right granted in this Agreement
or the future performance of any such term or condition or of any other term or
condition of this Agreement, unless such waiver is contained in a writing signed
by the party making the waiver.
7.7    Amendments and Modifications. This Agreement may be amended or modified
only by
a writing signed by both parties hereto, which makes specific reference to this
Agreement.
7.8    Governing Law. The validity and effect of this Agreement shall be
governed by and be
construed and enforced in accordance with the laws of the State of Georgia.
7.9    Disputes. All claims by Executive for compensation and benefits under
this Agreement
shall be in writing and shall be directed to and be determined by the Board. Any
denial by the Board of a claim for benefits under this Agreement shall be
provided in writing to Executive within thirty (30) days of such decision and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon. The Board shall afford a reasonable opportunity
to Executive for a review of its decision denying a claim and shall further
allow Executive to appeal in writing to the Board a decision of the Board within
sixty (60) days after notification by the Board that Executive's claim has been
denied. To the extent permitted by applicable law, any further dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in Atlanta, Georgia, in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the arbitrator's award in any court having jurisdiction.
7.10 Legal Fees. If, in connection with a Change in Control, Executive
terminates his employment for Good Reason or if the Company involuntarily
terminates Executive without Cause, then, in the event Executive incurs legal
fees and other expenses in seeking to obtain or to enforce any rights or
benefits provided by this Agreement and is successful, in whole or in part, in
obtaining or enforcing any such rights or benefits through settlement,
mediation, arbitration or otherwise, the Company shall pay Executive's
reasonable legal fees and expenses and related costs incurred in enforcing this
Agreement including, without limitation, attorneys fees and expenses, experts
fees and expenses, investigative fees, and travel expenses. The legal fees,
expenses and related costs payable to Executive under this Section 6.9(b) shall
be paid within sixty (60) days after such amounts are determined to be payable
pursuant to this Section 6.9(b). Except to the extent


12



--------------------------------------------------------------------------------




provided in the preceding sentences, each party shall pay its own legal fees and
other expenses associated with any dispute under this Agreement.



7.11    Indemnification. During the Term of this Agreement and after Executive's
termination,
the Company shall indemnify Executive and hold Executive harmless from and
against any claim, performance as an officer, director or employee of the
Company or any of its subsidiaries or other affiliates or in any other capacity,
including any fiduciary capacity, in which Executive serves at the Company's
request, in each case to the maximum extent permitted by law and under the
Company's Articles of Incorporation and By-Laws (the "Governing Documents"),
provided that in no event shall the protection afforded to Executive hereunder
be less than that afforded under the Governing Documents as in effect on the
date of this Agreement except from changes mandated by law.
7.12 Prior Agreement. This Agreement replaces and supersedes the United
Community Banks, Inc. Change in Control Severance Agreement previously made and
entered into as of the 7th day of June, 2001, by and between the Company and
Executive (the "Prior Agreement"). The Prior Agreement is hereby cancelled in
its entirety.
[Signature continued on next page]




13



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
EXECUTIVE
By: _/s/_Jefferson Harralson____________
Name: __Jefferson L. Harralson_________


UNITED COMMUNITY BANKS, INC.


By: _/s/_Jimmy Tallent____________
Name: __Jimmy C. Tallent_________
Title: __Chairman & CEO_________




Attest:


Name: /s/ Lori McKay_____


Title: Secretary__________




14

